                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:19CR101

      vs.
                                                                     ORDER
CHARLES L. BURR and CANDACE M.
BURR

                     Defendants.


        This matter is before the court on the defendant’s Unopposed Motion to Continue Jury
Trial [87]. The parties seek additional time to conduct discovery. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Jury Trial [87] is
granted as follows:

       1. The jury trial, as to both defendants, now set for January 7, 2020, is continued to
          March 10, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendants in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and March 10, 2020,
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 17th day of December 2019.




                                            BY THE COURT:

                                            s/Susan M. Bazis
                                            United States Magistrate Judge
